Citation Nr: 0712895	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post-miliary tuberculosis with restrictive airway 
disease prior to January 25, 2006, and entitlement to an 
evaluation in excess of 60 percent as of January 25, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Pittsburgh, Pennsylvania.  The veteran testified 
before the undersigned at a hearing in June 2004; a 
transcript of that hearing is associated with the claims 
folder.

The Board notes that this appeal was previously remanded for 
additional development.  The Board has carefully reviewed the 
claims folder and is satisfied that all remand directives 
were completed.  As such, it may proceed with a decision at 
this time.


FINDINGS OF FACT

1. Prior to January 25, 2006, the veteran's status post-
miliary tuberculosis is manifested by restrictive airway 
disease with an FEV-1 of 63 percent predicted and an FEV-
1/FVC of 73 percent; there is no competent medical evidence 
of cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, an episode of acute respiratory failure, or 
outpatient oxygen therapy.

2. As of January 25, 2006, the veteran's status post-miliary 
tuberculosis is manifested by severe restrictive airway 
disease with an FEV-1 of 49 percent predicted, an FEV-1/FVC 
of 80 percent, and a DLCO (SB) of 52 percent predicted; there 
is no competent medical evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, an episode 
of acute respiratory failure, or outpatient oxygen therapy.



CONCLUSIONS OF LAW

1. Prior to January 25, 2006, the criteria for an evaluation 
of 30 percent, but no higher, are met for status post-miliary 
tuberculosis with restrictive airway disease.  U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.88c, 
4.97, General Rating Formula for Restrictive Lung Disease 
(2006).

2. As of January 25, 2006, the criteria for an evaluation in 
excess of 60 percent are not met for status post-miliary 
tuberculosis with restrictive airway disease.  U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.88c, 
4.97, General Rating Formula for Restrictive Lung Disease 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with an April 2005 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The April 2005 
letter also expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.  

The Board notes that the April 2005 letter was sent to the 
veteran after the January 2003 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in April 2005 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and supplemental statements of the case were 
provided to the veteran in May and November 2006.  See 
Pelegrini II, supra; Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Finally, the Board observes that the veteran was also 
provided notice regarding the evidence and information 
necessary to establish an effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Such 
notice was provided to the veteran in a May 2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and Social Security Administration records are 
associated with the claims folder.  Additionally, the veteran 
was provided multiple VA examinations, the most recent being 
in January 2006, for the specific purpose of rating his 
current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran has been service-connected for status post-
miliary tuberculosis (TB) with restrictive airway disease 
since July 7, 1983.  According to the Rating Schedule, a 
veteran is entitled to a 100 percent disability rating for 
one year following the date that his TB is no longer 
considered active.  See 38 C.F.R. § 4.88c.  Thereafter, VA is 
instructed to rate the veteran's residuals under the specific 
body system(s) affected.  Id.  A review of the veteran's 
claims folder reveals that his inactive TB was rated 100 
percent disabling from July 7, 1983 to February 28, 1984, 0 
percent disabling from March 1, 1984, to April 8, 1986, 10 
percent disabling from April 9, 1986, to January 24, 2006, 
and 60 percent disabling from January 25, 2006, to the 
present.  

In light of the above history, the Board must rate the 
veteran according to his current residuals.  38 C.F.R. 
§ 3.88c.  In the present case, the veteran's residuals of 
miliary TB have been identified as restrictive airway 
disease, and are currently rated under Diagnostic Code 6731-
6604.  This diagnostic code indicates that the veteran has 
chronic, inactive pulmonary TB, and that the major residual 
is chronic bronchitis.  

Generally, efforts should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21; see also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the present case, the Board notes that 
the veteran's TB is classified as miliary.  Diagnostic Code 
6311 applies to active miliary TB.  Inactive miliary TB is 
directed to 38 C.F.R. § 4.88c which contains rating 
information for inactive nonpulmonary TB initially entitled 
after August 19, 1968.  As discussed above, the veteran's 
one-year inactive period has already expired; thus, the Board 
should rate his current disability on its current 
manifestations.  In this case, the predominant residual is 
identified as restrictive airway disease.  See January, 
April, and July 2006 VA examination reports.  The appropriate 
diagnostic code is therefore not chronic bronchitis because 
such disability is classified as an obstructive airway 
disease.  Rather, the veteran is more appropriately rated 
under Diagnostic Codes 6840 to 6845 which apply to 
restrictive lung disease.  The Board notes that although it 
is altering the applicable diagnostic code, this change has 
no substantive effect on the veteran's current appeal.  The 
specific rating criteria for Diagnostic Codes 6840 to 6845 is 
identical to the rating criteria for Diagnostic Code 6600.  
However, in order to more accurately identify the veteran's 
service-connected disability, the Board feels this change is 
in order.

As a final note, since the veteran's claim was initiated in 
March 2003, the Board must consider whether he is entitled to 
a rating in excess of 10 percent for the appeal period up to 
January 24, 2006, and whether he is entitled to a rating in 
excess of 60 percent for the appeal period as of January 25, 
2006.

According to the General Rating Formula for Restrictive Lung 
Disease (Rating Formula), 38 C.F.R. § 4.97, Diagnostic Codes 
6840 to 6845, a 10 percent evaluation is warranted when there 
is a Forced Expiratory Volume in one second (FEV-1) of 71 to 
80 percent of predicted value, a ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent evaluation is warranted when there 
is an FEV-1 of 56 to 70 percent predicted, an FEV-1/FVC of 56 
to 70 percent, or a DLCO (SB) of 56 to 65 percent predicted.  
A 60 percent evaluation is warranted when there is an FEV-1 
of 40 to 55 percent predicted, an FEV-1/FVC of 40 to 55 
percent, or a DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Finally, a 100 percent evaluation 
is warranted when there is evidence of at least one of 
following: an FEV-1 of less than 40 percent predicted, an 
FEV-1/FVC of less than 40 percent, a DLCO (SB) of less than 
40 percent predicted, a maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy.

Since the veteran's most recent VA examination in January 
2006, the regulations pertaining to the evaluation of 
respiratory conditions were amended, effective October 6, 
2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2006)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the U. S. Court of Appeals for the Federal 
Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3- 2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The Board notes that this change in the regulations does not 
alter any of the specific criteria listed in the applicable 
Rating Formula.  Rather, the new regulations affect how the 
evaluation criteria are applied, including when a pulmonary 
function test (PFT) is required to evaluate the disability, 
when to apply pre-bronchodilator values for rating purposes, 
and which PFT result to use (FEV-1 versus FEV-1/FVC versus 
DLCO (SB)) when the level of evaluation would differ 
depending on the test used.  The Board notes that, in the 
present case, the application of the new regulations to the 
veteran's claim after October 6, 2006, does not change the 
evaluation to be assigned if analyzed under the old 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to a decision even though the RO has 
not had an opportunity to evaluate the claim under the new 
regulation and provide the veteran with the content of the 
amended regulation.



A. Increased Evaluation Prior to January 25, 2006

After careful consideration of the evidence of record, the 
Board concludes that the veteran is entitled to a higher 
evaluation of 30 percent, but not greater, for the residuals 
of his inactive non-pulmonary TB for the appeal period prior 
to January 25, 2006.  The Board is of the opinion that a 30 
percent rating most closely approximates the veteran's 
impairment due to status post-miliary tuberculosis with 
restrictive airway disease; however, his symptoms prior to 
January 25, 2006, are not severe enough to merit a rating in 
excess of 30 percent.

A review of the veteran's medical records reveals a May 2005 
PFT report which indicates that the veteran had a pre-
bronchodilator FEV-1 of 59 percent predicted, a post-
bronchodilator FEV-1 of 63 percent predicted, and an FEV-
1/FVC of 73 percent.  According to the Rating Formula, a 30 
percent disability evaluation is warranted when there is an 
FEV-1 of 56 to 70 percent predicted.  Thus, the veteran's May 
2005 PFT results demonstrate that he meets the criteria for a 
30 percent disability rating.

The Board notes that an April 2006 VA medical opinion states 
that the DLCO (SB) test most accurately reflects the 
veteran's level of disability.  Unfortunately, no DLCO (SB) 
results were reported on the May 2005 PFT report.  
Additionally, there are no additional PFT results, including 
DLCO (SB) values, of record for the appeal period prior to 
January 25, 2006.  Thus, the Board must rely on the medical 
evidence available to it.  Additionally, the Board notes that 
it is extending the benefit-of-the-doubt to the veteran by 
applying the 30 percent disability evaluation to the entire 
appeal period prior to January 25, 2006, despite the fact 
that the May 2005 PFT results are nearly two years after the 
original increased evaluation claim date in March 2003.  

In light of the May 2005 PFT results, the Board finds that 
the veteran is entitled to a 30 percent evaluation for status 
post-miliary TB with restrictive airway disease for the 
appeal period prior to January 25, 2006.  However, a higher 
evaluation is not warranted based on the evidence of record.  

In this regard, the Board notes that the evidence of record 
prior to January 25, 2006, does not contain an PFT results 
which show an FEV-1 of 55 percent predicted or less, an FEV-
1/FVC of 55 percent or less, a DLCO (SB) of 55 percent 
predicted or less, or maximum oxygen consumption of 20 
ml/kg/min or less.  Additionally, there is no competent 
medical evidence indicating that the veteran has cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  A March 2005 chest X-ray expressly noted no 
evidence of congestive heart failure, pneumonia, mass, or 
adenopathy.  The heart was deemed within normal limits.  The 
Board observes that the veteran testified to an incident in 
which he was hospitalized and his lungs had to be reinflated.  
He also testified that he required breathing assistance 
during such incident.  Such evidence may qualify as an 
episode of acute respiratory failure.  However, the veteran's 
medical records dated from 1996 to present are absent any 
mention of hospitalization for respiratory problems.  Rather, 
his records indicate a history of TB in 1984 complicated by 
pneumothorax with chest tube placement.  Thus, it appears 
that the veteran was referring to the 1984 incident at his 
Board hearing.  As this incident falls well outside the 
appeal period, an increased evaluation is not warranted based 
on this episode.  Finally, the veteran is not entitled to a 
higher evaluation for his status post-miliary tuberculosis 
with restrictive airway disease because there is no evidence 
that he requires outpatient oxygen therapy.

B. Increased Evaluation as of January 25, 2006

The veteran underwent another PFT in conjunction with a 
January 2006 VA examination.  The results of this examination 
show a pre- and post-bronchodilator FEV-1 of 49 percent 
predicted, a pre- and post-bronchodilator FEV-1/FVC of 81 and 
80, respectively, and a DLCO (SB) of 52 percent predicted.  
Such results clearly support the 60 percent rating assigned 
to the veteran as of January 25, 2006 (the date of the VA 
examination); however, they do not support a higher 
evaluation under both the old and new regulation.  Under the 
old regulation, the Board is not precluded from basing its 
decision on any of the PFT results despite evidence that one 
might be more accurate than another.  However, none of the 
January 2006 VA examination results support a 100 percent 
rating.  Applying the new regulation as of October 6, 2006, 
the Board is required to evaluate the veteran's disability 
based on the DLCO (SB) because an April 2006 VA medical 
opinion deemed it most reflective of his disability level.  
Yet, as discussed above, a DLCO (SB) of 52 percent predicted 
most closely approximates a 60 percent evaluation, and no 
higher.

In addition to the absence of any PFT results which support a 
100 percent evaluation, there is no competent medical 
evidence of record that the veteran has cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  
Additionally, as discussed above, there is no competent 
evidence of any episode(s) of acute respiratory failure since 
the 1984 incident.  Finally, the veteran told the January 
2006 VA examiner that he has never been prescribed a 
multidose inhaler or outpatient oxygen therapy.  

As a final note, the Board has reviewed and acknowledges the 
veteran's own statements that his current status post-miliary 
tuberculosis with restrictive airway disease warrants a 
higher evaluation for this entire appeal period.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding the severity of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide such evidence.

Thus, with consideration of the evidence of record, the Board 
is satisfied that the veteran's status post-miliary 
tuberculosis with restrictive airway disease most closely 
approximates the criteria for a 30 percent disability 
evaluation for the appeal period prior to January 25, 2006, 
and a 60 percent disability evaluation as of January 25, 
2006.  The Board considered the benefit-of-the-doubt rule in 
making its determination; however, a preponderance of the 
evidence is against assigning higher evaluations for either 
period.  As such, the rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).






ORDER

An evaluation of 30 percent, and no more, for status post-
miliary tuberculosis with restrictive airway disease is 
granted for the appeal period prior to January 25, 2006.

Entitlement to an evaluation in excess of 60 percent for 
status post-miliary tuberculosis with restrictive airway 
disease as of January 25, 2006, is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


